Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 03/24/21 applicant has amended claims 21 and 27, cancelled claims 32-42 and added new claim 43.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 21-31 and 43 are allowable in view of the amendment.  As explained in the Remark (see pages 5-6) the prior art, whether taken alone or in combination, fails to disclose or suggest the particular arrangement of these parts as required by the claims wherein the system for coating goods with a gas/powder mixture comprising, among others, a process chamber, an inner and an outer tube, with the outer concentrically surrounding the inner tube and forming the pressurized gas plenum therebetween, a plurality of slots in the inner tube communicating between the plenum and a central bore of the inner tube such that the working gas and coating powder that passes into and through the pressurized gas plenum forms an air bearing within the inner tube of the process chamber that suspends both the coating powder and the goods to be coated in the air bearing and circulates the goods and powder within the inner tube of the process chamber without substantially contacting the inner wall surface of the inner tube of the process chamber.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/